internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-103658-99 date date re legend dear corporation tin x y year state s t u v w this is in response to a letter dated requesting rulings concerning the application of sec_216 of the internal_revenue_code to corporation the represented facts are as follows in year corporation became a cooperative_housing_corporation under the laws of state there are s residential apartments in the building to which t shares of stock are allocated the building also includes professional offices retail_space and a below grade parking garage corporation now proposes to create two units x and y commercial units in the commercial space and to convert the commercial units to cooperative ownership by issuing a total of u additional shares of stock attributable to the commercial units currently the proposed commercial units are being leased to v retail stores the retail store leases expire within w months the proposed proprietary lease entitles the purchaser s of the additional shares attributable to the commercial unit s to occupy for dwelling purposes the commercial unit s solely by reason of the ownership of shares of corporation stock in addition under the proprietary lease the purchaser s of the shares of corporation stock allocated to the commercial unit s may at the purchaser s option use the unit s for commercial or residential purposes the corporation also represents that the local zoning law and building regulations currently permit modification of the commercial units to residential use the material submitted indicates that it would be reasonable to convert the commercial units to residential use the size and location of the commercial units is such that with certain modifications each could be converted into a dwelling_unit the corporation further represents that the proposed allocation of u shares of corporation stock to the commercial units bears a reasonable relationship to the portion of the fair_market_value of the corporation’s equity in the building and the land on which it is situated you have specifically requested two rulings the sale of shares and the grant of a proprietary lease to a purchaser of shares allocable to a commercial unit will not cause the corporation to fail to satisfy the requirement of sec_216 the sale of shares and the grant of a proprietary lease to a purchaser of shares allocable to a commercial unit will not cause the corporation to fail to satisfy the requirement of sec_216 sec_216 provides that in the case of a tenant-stockholder as defined in sec_216 there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted- a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation- a having one and only one class of stock outstanding b each of the shareholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by the corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy revrul_74_241 1974_1_cb_68 holds that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms which contains facilities for cooking sleeping and sanitation normally found in a principal_residence revrul_90_35 1990_2_cb_48 states that revrul_74_241 does not require that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 accordingly a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and cost and the applicable zoning building and fire codes permit both the conversion referred to in and residential use of the unit as a matter of right rev_rul 1987_2_cb_68 states that the general purpose of sec_216 is to place the tenant-stockholders of a cooperative apartment in the same position as the owners of dwelling houses so far as deductions for interest and taxes are concerned although congress was willing to permit tenant-stockholders to deduct a share of their corporation’s mortgage interest and real_estate_taxes in proportion to their shareholdings congress feared tenant-stockholders might try to distort the allocation of such expenses by manipulation of the corporation’s capital structure revrul_87_130 held that the cooperative shares in issue there offered no opportunity for such abuse because they had identical valuation voting and distribution rights revrul_87_130 also indicates that the focus of the one and only one class of stock outstanding requirement of sec_216 of the code is on the identity of rights in a cooperative_housing_corporation accorded tenant-stockholders as owners of the corporation’s stock the cooperative shares are separate and distinct from the proprietary leasehold agreements ownership of a block of cooperative shares entitles the stockholder to enter into a leasehold agreement with the cooperative the leasehold agreements not the shares provide stockholders with differing leasehold rights to occupy specific apartment units and to use specific garage spaces applying the above standards to the facts submitted and representations made and subject_to the limitation below we have concluded that corporation meets the requirements of sec_216 provided that corporation also satisfies the requirements of sec_216 and d specifically neither the issuance of stock by the corporation to be allocated to the commercial units nor the possible nonresidential use of the commercial units will prevent the corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 except as ruled above no opinion is expressed or implied as to the federal tax consequences of this transaction under any other provision of the code the ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to the taxpayer’s tax_return filed for the year in which the transaction referred to in this ruling is completed sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs special industries
